UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KALUP SOMARGE,

                               Plaintiff,
                                                                    21-CV-1102 (CM)
                       -against-
                                                                   CIVIL JUDGMENT
 NEW YORK STATE REVENUE DEPARTMENT,

                               Defendant.

       Pursuant to the order issued May 19, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis

application or pay the $402.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Because Plaintiff did not provide a physical or email address, the Clerk of Court will not

be able to send a copy of this judgment to him. Should Plaintiff appear in person at the court, the

Clerk of Court is directed to provide him with a copy of this judgment.

SO ORDERED.

 Dated:   May 19, 2021
          New York, New York

                                                           COLLEEN McMAHON
                                                          United States District Judge
